Citation Nr: 0205052	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-35 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a resection of the right 10th rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from May 
1953 to July 1956, and from May 1958 to May 1962.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for resection 
of the right 10th  rib.  Jurisdiction over the claim has been 
transferred to the Waco, Texas RO.


FINDINGS OF FACT

1.  The veteran underwent a resection of the right 10th rib 
in September 1961 due to fibrous dysplasia of the bone; no 
other ribs were involved.

2.  Residuals of the right 10th  rib resection include 
intercostal nerve neuritis, local soreness and a scar that is 
tender to palpation.


CONCLUSION OF LAW

A 20 percent combined rating (based on a formulation of 10 
percent for the resection and peripheral nerve damage and 10 
percent for a tender and painful scar) is warranted for 
residuals of a right 10th  rib resection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Code 5297, 4.118, Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The VCAA eliminated the well grounded claim provisions 
previously in effect and provided, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private medial records, VA 
treatment records, VA examination reports, and Social 
Security Administration records.  All available records were 
obtained; no outstanding evidence has been identified.  The 
veteran has been notified of the applicable laws and 
regulations.  Discussions in the rating decisions, statement 
of the case, and supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  Where, as 
here, there has been substantial compliance with the VCAA and 
the implementing regulations, a remand for further review in 
light of the VCAA and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal that the veteran underwent a 
resection of the 10th right rib in September 1961.  During 
recovery, he contracted an infection.  On evaluation in May 
1962 found past surgical pain associated with hyperthemia of 
distribution of D-10.  This was expected to gradually 
improve.

In a statement in March 1967, the veteran's wife reported 
that the muscles between his scar from the rib resection and 
the scar from an appendectomy "frequently lock up."  He 
also had backaches.

On April 1967 VA examination, the veteran complained of 
occasional tightening of the muscles in the area of the 
resection when he gets into certain positions.  An eight inch 
healed scar over the right tenth rib was noted.  There was an 
area of hypalgesia over the terminal portion of the right T-
10 dermatome, probably secondary to the rib resection.  X-
rays showed a twelve to fourteen centimeter section of the 
posterior part of the tenth right rib was resected.

A rating decision in May 1967 granted service connection for 
residuals of right 10th rib resection with peripheral nerve 
damage.  

On November 1972 VA examination, the veteran complained of 
soreness in the right lower chest, right upper abdomen, pains 
in his back and infrascapular region, and back stiffness in 
the mornings.  He stated that his muscles "get locked up" 
since his rib resection.  There was diminished pain sensation 
over the right side of the abdomen.  Rib resection with 
peripheral nerve damage was diagnosed.

August 1980 VA treatment records reveal complaints of 
localized tenderness in the right lower rib area following a 
motor vehicle accident.

Private medical records from June 1985 to November 1991 
reveal no treatment or complaints related to his resected 
right tenth rib.  X-rays in September and November 1986 
revealed fractures of the 7th , 8th, and 9th left ribs, 
sustained in an accident in September 1986.  Private records 
from October 1988 to July 1994 reveal no complaints related 
to the rib resection.  A private consultant in March 1993 
made only passing note of the rib resection, with no current 
findings reported.

VA treatment records from March 1993 to December 1994 show no 
treatment for, or complaints of, problems related to the 
right 10th  rib resection.  The veteran was treated for low 
back pain related to musculoskeletal injury from a car 
accident.  He was treated for chest pain related to 
costochondritis in April 1994.

On a July 1994 questionnaire for his application for Social 
Security disability benefits, the veteran stated that he had 
pain in his ribs. On September 1994 examination in connection 
with his Social Security disability application, the examiner 
noted the rib resection in the past, and observed a related 
scar.

On March 1996 VA examination, the veteran complained of a 
dull aching sensation in both sides of his chest, worse at 
night or with prolonged sitting.  There was a well healed 
eight inch scar on the right posterolateral chest wall.  No 
tenderness was noted over the scar or underlying rib cage 
area.  The examiner found no evidence of residual nerve 
damage from the resected rib.

On June 1997 VA examination, the veteran reported that the 
resection site had some local soreness over the years, as 
well as an occasional sensation of "caving in."  he 
complained of an area of numbness along the scar and distal 
to it on the abdomen.  There was a well healed scar following 
the course of the tenth rib which was hypersensitive to 
palpation throughout its course.  There was hypesthesia along 
the course of the tenth intercostal nerve distribution.  The 
diagnosis was status following resection of the right 10th 
rib, residual local neuritis of the intercostal nerve, the 
10th on the right, secondary to scarring from the rib 
resection.  The examiner was of the opinion that local 
soreness in the region of the 10th rib and numbness and 
hypersensitivity along the course of the 10th intercostal 
nerve were secondary to having the rib resected  The examiner 
added that if heavy lifting were required, the area was 
likely to be painful.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's right 10th  rib resection has been rated under 
Code 5297.  That Code provides that removal of one rib or 
resection of two or more ribs without regeneration is rated 
10 percent.  Removal of two ribs is rated 20 percent; three 
or four ribs removed merits a 30 percent rating; removal of 
five or six ribs is rated 40 percent; and a 50 percent rating 
is assigned if more than six ribs are removed.  38 C.F.R. 
§ 4.71a, Code 5297.  Note 2 following Code 5297 adds, in 
part, that rib resection will be considered rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space.   

The veteran had one rib resected.  A 10 percent rating, which 
has become protected, was assigned for the resection and 
associated nerve damage.  Because only a single rib was 
involved, the criteria for the next higher rating of 20 
percent under Code 5297 are neither met nor approximated.  
Recent VA examinations (in March 1996 and June 1997) found 
hypesthesia/hypersensitivity, but little, if any, functional 
impairment due to nerve damage.  Consequently, a rating in 
excess of 10 percent for nerve damage associated with the 
right 10th rib resection is not warranted.  

There remains for consideration the matter of whether a 
separate compensable rating is warranted for the surgical 
scar under Code 7804, which provides a 10 percent rating for 
superficial, tender, and painful scars on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  On the most 
recent, June 1997, VA examination, it was noted that the 
surgical scar was hypersensitive to palpation and there was 
"local soreness" in the region of the resected 10th rib.  
The examiner commented that if heavy lifting were required, 
the area would likely be painful.  As described by the VA 
examiner, this pathology is separate and distinct from the 
intercostal nerve neuritis which, with the resection itself, 
was the basis for the 10 percent rating previously in effect.  

Resolving reasonable doubt in the veteran's favor (See 
38 C.F.R. § 3.102), and with consideration of 38 C.F.R. § 4.7 
(which provides for the higher rating to be assigned if 
findings more closely approximate the criteria for the higher 
of two ratings), the Board finds that a separate 10 percent 
rating is warranted for the right 10th rib resection scar.   


ORDER

A combined rating of 20 percent (based on a formulation of 10 
percent for resection with intercostal nerve neuritis and 10 
percent for tender and painful scar) is granted for residuals 
of resection of the right 10th rib, subject to the 
regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

